Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.        Authorization for this examiner’s amendment was given in an interview with Dan McClure (Attorney Reg. No: 38,962) on January 26, 2022. 
4.       The application has been amended as follows:












IN THE CLAIMS:
1. (Currently Amended) A data storage device, comprising:
     a non-volatile memory; and
     a controller, having a host bridge controller, a master computing unit, an interconnect bus, a system memory, and a non-volatile memory interface controller, 
wherein: 
      the host bridge controller is coupled to a host, the non-volatile memory interface controller is coupled to the non-volatile memory, the host bridge controller and the master computing unit are coupled to the system memory through the interconnect bus, and the non-volatile memory interface controller is coupled between the system memory and the non-volatile memory;
in response to a read command issued by the host, the non-volatile memory interface controller reads data from the non-volatile memory, temporarily stores the data in the system memory, and then asserts a flag corresponding to the data temporarily stored in the system memory;
       checking the flag through a first channel provided by the interconnect bus, the host bridge controller reads the data temporarily stored in the system memory according to the asserted flag; and
        the master computing unit reads the system memory through a second channel provided by the interconnect bus, without being delayed by flag checking performed through the first channel,
       wherein:
       the first channel provided by the interconnect bus is a write channel for the system memory; and
       the second channel provided by the interconnect bus is a read channel for the system memory.
       the host bridge controller executes a data detection command or a preset vendor command to issue a write request for programming a preset value;
       the write request for programming the preset value triggers a handshake between the host bridge controller and the system memory, and the handshake is transferred through the write channel; and
       during the handshake, if programming of the preset value is permitted, the flag is deemed asserted, otherwise, the flag is deemed de-asserted. 

2-4. (Canceled) 

5. (Currently Amended) The data storage device as claimed in claim [[2]] 1, wherein:
when determining that the flag is asserted, the host bridge controller reads the data from system memory through the read channel, and de-asserts the flag through the write channel.

6. (Original) The data storage device as claimed in claim 5, wherein:
the master computing unit reads the system memory through the read channel while the host bridge controller is checking status of the flag through the write channel.

7. (Previously presented) The data storage device as claimed in claim 6, wherein:
     the interconnect bus has a first slave input and output (I/O) port, a second slave I/O port, and a master I/O port;
     the first slave I/O port is coupled to the master computing unit;
     the second slave I/O port is coupled to the host bridge controller;
      the master I/O port is coupled to the system memory;
      when the master computing unit gains right to access the system memory, the read channel and the write channel are established between the first slave I/O port and the master I/O port; 
      when the host bridge controller gains the right to access the system memory, the read channel and the write channel are established between the second slave I/O port and the master I/O port; and
       in a design for the master computing unit to read the system memory through the read channel in parallel with the host bridge controller to perform the flag checking through the write channel, the read channel is established between the first slave I/O port and the master I/O port, and the write channel is established between the second slave I/O port and the master I/O port.

8-11. (Cancelled )
.
12. (Currently Amended) A non-volatile memory control method, comprising:
        providing a host bridge controller coupled to a host, and providing a non-volatile memory interface controller coupled to a non-volatile memory;
        coupling the host bridge controller and a master computing unit to a system memory through an interconnect bus, and coupling the system memory to the non-volatile memory interface controller;
        in response to a read command issued by the host, triggering the non-volatile memory interface controller to read data from the non-volatile memory, to temporarily store the data in the system memory, and then assert a flag corresponding to the data temporarily stored in the system memory;
        driving the host bridge controller to check the flag through a first channel provided by the interconnect bus, to read the data temporarily stored in the system memory according to the asserted flag; and
       driving the master computing unit to read the system memory through a second channel provided by the interconnect bus, without being delayed by flag checking performed through the first channel,
      wherein:
      the first channel provided by the interconnect bus is a write channel for the system memory; and
      the second channel provided by the interconnect bus is a read channel for the system memory.
      the host bridge controller executes a data detection command or a preset vendor command to issue a write request for programming a preset value;
      the write request for programming the preset value triggers a handshake between the host bridge controller and the system memory, and the handshake is transferred through the write channel; and
      during the handshake, if programming of the preset value is permitted, the flag is deemed asserted, otherwise, the flag is deemed de-asserted. 

13-15. (Canceled)

16. (Currently Amended) The non-volatile memory control method as claimed in claim [[13]] 12, wherein:
       when determining that the flag is asserted, the host bridge controller reads the data from system memory through the read channel, and de-asserts the flag through the write channel.

17. (Original) The non-volatile memory control method as claimed in claim 16, wherein:
     the master computing unit reads the system memory through the read channel while the host bridge controller is checking status of the flag through the write channel.

18. (Currently Amended) The non-volatile memory control method as claimed in claim 17, wherein:
     the interconnect bus has a first slave I/O port, a second slave I/O port, and a master I/O port;
     the first slave I/O port is coupled to the master computing unit;
     the second slave I/O port is coupled to the host bridge controller;
     the master I/O port is coupled to the system memory;
     when the master computing unit gains right to access the system memory, the read channel and the write channel are established between the first slave I/O port and the master I/O port; 
     when the host bridge controller gains the right to access the system memory, the read channel and the write channel are established between the second slave I/O port and the master I/O port; and
      in a design for the master computing unit to read the system memory through the read channel in parallel with the host bridge controller to perform the flag checking through the write channel, the read channel is established between the first slave I/O port and the master I/O port, and the write channel is established between the second slave I/O port and the master I/O port.

19-22 . (Cancelled ) 

           Reasons for Allowance 
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “        the master computing unit reads the system memory through a second channel provided by the interconnect bus, without being delayed by flag checking performed through the first channel,
       wherein:
       the first channel provided by the interconnect bus is a write channel for the system memory; and
       the second channel provided by the interconnect bus is a read channel for the system memory.
       the host bridge controller executes a data detection command or a preset vendor command to issue a write request for programming a preset value;
       the write request for programming the preset value triggers a handshake between the host bridge controller and the system memory, and the handshake is transferred through the write channel; and
       during the handshake, if programming of the preset value is permitted, the flag is deemed asserted, otherwise, the flag is deemed de-asserted.” in combination with other recited elements in independent claim 1. 
        
3.      Anderson et al. (US Patent Application Pub. No: 20190042096 A1) teaches a computer program product comprises a computer readable storage medium that includes computer readable program code executed in primary and secondary storage systems. Anderson discloses a track is determined by the primary system, to mirror from the primary system to the secondary system. Anderson suggests the primary system determines whether there is track format information for the track to mirror, such that the primary system maintains for caching the track to mirror in a cache. Anderson further discloses the track format information indicates a format and layout of data in the track, which is indicated in track metadata. Anderson suggests the track format information is sent by the primary system to the secondary system, in response 
to determining the presence of track format information, also the track is mirrored 
by the primary system to mirror to the secondary system. However, Anderson doesn’t teach “ the master computing unit reads the system memory through a second channel provided by the interconnect bus, without being delayed by flag checking performed through the first channel,
       wherein:
       the first channel provided by the interconnect bus is a write channel for the system memory; and
       the second channel provided by the interconnect bus is a read channel for the system memory.
       the host bridge controller executes a data detection command or a preset vendor command to issue a write request for programming a preset value;
       the write request for programming the preset value triggers a handshake between the host bridge controller and the system memory, and the handshake is transferred through the write channel; and
       during the handshake, if programming of the preset value is permitted, the flag is deemed asserted, otherwise, the flag is deemed de-asserted.”.

4.    Muro (U.S. Patent Application Pub. No: 20050044283 A1), the closest prior art of record, teaches a setting unit sets data transfer descriptor and data transfer confirmation flag. Muro discloses a data generator outputs data transfer confirmation descriptor automatically for reading the confirmation code from bridge module based on the data transfer descriptor, when the flag is ON. Muro suggests a controller controls data transfer and confirmation code read from the bridge module based on automatically generated descriptor. However, Muro doesn’t teach “the master computing unit reads the system memory through a second channel provided by the interconnect bus, without being delayed by flag checking performed through the first channel,
       wherein:
       the first channel provided by the interconnect bus is a write channel for the system memory; and
       the second channel provided by the interconnect bus is a read channel for the system memory.
       the host bridge controller executes a data detection command or a preset vendor command to issue a write request for programming a preset value;
       the write request for programming the preset value triggers a handshake between the host bridge controller and the system memory, and the handshake is transferred through the write channel; and
       during the handshake, if programming of the preset value is permitted, the flag is deemed asserted, otherwise, the flag is deemed de-asserted.”.

5.     Independent claim 12 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.
6.     Dependent claims 5-7 and 16-18 recites limitations similar to those noted above for independent claims 1 and 12 are considered allowable for the same reasons noted above for claims 1 and 12.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                         Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Nishizawa et al. (US Patent Application Pub. No: 20100131692 A1) teaches a bus bridge is connected between a general-purpose first bus and a second bus on which an interruption signal is transmitted using a packet. Nishizawa discloses the bus bridge includes a plurality of reception buffers and a control section. Nishizawa suggests the control section controllably switches the order of read of the read responses and the requests based on the order of reception of the read responses and the requests after recognizing reception of an interruption assert signal packet transferred by the second bus and before recognizing reception of an interruption de-assert signal packet transferred by the second bus. 

       Lu (US Patent Application Pub. No: 20150301944 A1) a storage unit controller and a control method thereof, and a storage device are provided. Lu discloses the storage unit controller includes an address mapping unit, a nonvolatile buffer and an update indicator. Lu suggests the update indicator sets an indicated flag according to whether a first data saved in the nonvolatile buffer is written to a storage unit. Lu further discloses the address mapping unit checks the indicated flag when power is on and when the checked indicated flag indicates that writing the first data is not completed, the address mapping unit enables an update operation mode so as to perform background operations: the first data has not yet been successfully addressed to the storage unit previously, but saved in a simulated address of the nonvolatile buffer to transfer the first data from the simulated address to an actual address of the storage unit. 

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181